COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 HORSESHOE ENTERPRISES, INC.,                    §
                                                                 No. 08-10-000046-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                               County Court at Law No. 6
                                                 §
 ROBERT JOHNSTON,                                              of El Paso County, Texas
                                                 §
                   Appellee.                                        (TC# 2007-1403)
                                                 §


                                  MEMORANDUM OPINION

       This appeal is before the Court on our own motion for determination whether it should be

dismissed for want of prosecution pursuant to TEX .R.APP .P. 38.8. Having determined that

Appellant has failed to file a brief and has not requested an extension of time to do so, we will

dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant fails to file a brief within the time proscribed and provides no reasonable explanation

for such failure. See TEX .R.APP .P. 38.8(a)(1). By letter dated April 7, 2010, the clerk of this

Court notified Appellant of the Court’s intent to dismiss this appeal for want of prosecution due

to Appellant’s failure to file a brief or request an extension of time to do so. The clerk advised

Appellant that the appeal would be dismissed without further notice unless the Court received a

response within ten days and provided a reason why the appeal should be continued. See

TEX .R.APP .P. 38.8. Appellant has not responded to the clerk’s notice. We see no purpose that

would be served by maintaining this appeal at this stage of the proceedings. Therefore, pursuant
to TEX .R.APP .P. 38.8(a)(1), we dismiss the appeal for want of prosecution.




May 19, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                -2-